Citation Nr: 1635649	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a bilateral hip disability. 

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a disability manifested by numbness in the left thigh and hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Senior Counsel
INTRODUCTION

The Veteran had active service from September 1975 to November 1978, from September 1979 to August 1981 and from March 1984 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues currently on appeal were previously remanded by the Board in March 2010, November 2012 and September 2015 for further evidentiary development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were again remanded in September 2015 so that he could be scheduled for VA examinations.  The record reflects that the Veteran was subsequently scheduled for November 2, 2015, and November 6, 2015.  The Veteran's claims were subsequently denied in a December 2015 supplemental statement of the case (SSOC) because the Veteran failed to report to his scheduled examinations and offered no reason why he did not report to his scheduled examinations.  

After reviewing the evidence of record, the Board finds that the assertion in the SSOC regarding the Veteran's failure to report to his scheduled examinations without good cause is clearly in error.  According to an October 21, 2015, report of general information, the Veteran contacted the VA prior to his scheduled examinations, informed VA that he would not be able to make the scheduled examinations due to job travel in Georgia and he asked that he be rescheduled for the November 2, 2015, and November 6, 2015 examinations.  Therefore, the Veteran did contact VA about his upcoming examinations and explained why he could not attend.  The Board finds that being in another state on job travel is sufficient evidence of good cause.  

The Veteran should therefore again be rescheduled for the previously requested examinations and he should be notified of the date and time of the scheduled examinations in writing at his most recent address of record.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case.  38 C.F.R. § 3.655 (2014); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder any relevant treatment records since May 2010.

2.  Again ensure that the Veteran's correct address is used in coordinating the following with Veterans Health Administration (VHA) as he should not be subjected to further delay:

(a) Schedule the Veteran for a VA orthopedic examination by an appropriate physician to determine the etiology of any bilateral hip and knee disabilities and any left hip and thigh neurological disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

The examiner should specifically address the Veteran's prior diagnoses of osteoarthritis of the hips and knees, and should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that arthritis of the knee or hips was shown by X-ray evidence during service or within one year following separation from service.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any hip disability, knee disability or left hip or thigh numbness disability was caused by or is otherwise related to the Veteran's active service.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptomatology since the Veteran's period of active service.  

(b) Schedule the Veteran for a VA examination by an appropriate physician to determine whether the Veteran has sleep apnea.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

The examiner is to indicate whether the Veteran has sleep apnea, and if so, whether it is at least as likely as not (50 percent probability or greater) that this disability was caused by or is otherwise related to the Veteran's active service.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptomatology since the Veteran's period of active service.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

